

117 HR 3532 IH: To require the Secretary of Agriculture to carry out a periodic wildfire assessment, and for other purposes.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3532IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. O'Halleran (for himself, Mr. LaMalfa, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Agriculture to carry out a periodic wildfire assessment, and for other purposes.1.Wildfire preparation, response, and recovery assessment(a)In general(1)Assessment requiredThe Secretary of Agriculture, acting through the Chief of the Forest Service and in consultation with the Secretary of the Interior, shall, not less than once every 5 years, complete a wildfire assessment that includes the analysis described in paragraph (2).(2)Contents of analysisThe assessment required under paragraph (1), shall, to the maximum extent practicable, with respect to the preceding 5 years, include an analysis of—(A)the direct costs of wildfire response, preparation, and recovery, including—(i)wildfire mitigation activities;(ii)wildlife suppression activities;(iii)insured private property losses due to wildfire;(iv)uninsured private property losses due to wildfire;(v)damage due to wildfire and the necessary repairs related to utility infrastructure, including shutoffs;(vi)damage and loss of timber and other agricultural resources due to wildfire;(vii)damage due to wildfire and the necessary restoration of archeological sites;(viii)evacuations and emergency shelters;(ix)labor;(x)human health, including death, injury, and illness; (xi)necessary infrastructure and stabilization repairs;(xii)damage due to wildfire and the necessary rehabilitation of ecosystem services, including watershed impairment, vegetation, and soil impacts; and(xiii)damage due to wildfire and the necessary restoration to wildlife habitat;(B)the indirect costs of wildfire response, preparation, and recovery, including—(i)diminished tax revenue;(ii)lost business revenue, including supply chain impacts; and(iii)property devaluation and housing market impacts; (C)whether the costs described in subparagraphs (A) and (B) have been or will be paid by—(i)the Federal government; (ii)State or territory governments; or(iii)county or local governments;(D)a comparison between the analysis under such assessment and the analysis under the preceding assessment (as applicable); and (E)any challenges to ascertaining the costs described in subparagraphs (A), (B), and (C), including unavailable data.(b)Report requiredNot later than 2 years after the date of the enactment of this section, and once every 5 years thereafter, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall submit to the President, the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate the most recently completed assessment required under subsection (a)(1).(c)CollaborationIn carrying out an assessment required under subsection (a)(1), the Secretary of Agriculture may collaborate with relevant Federal agencies, State and local governments, research institutions, utility companies and cooperatives, and non-profit organizations.